DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/03/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure.  Page 1 of the specification has been amended to recite that the ATSC 3.0 signals are “in a format that is similar to the format of data that is communicated over a broadband/internet connection.”  This subject matter was not previously present in the written description, thus constitutes new matter.  This objection may be overcome if Applicant is able to provide evidence that the original written description explicitly or implicitly provided support for this feature.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The assertion of official notice given in the rejection of claim 4 was not traversed, rendering this subject matter admitted prior art (AAPA).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claims 11 and 12 recite that the bitrate (claim 11) and resolution (claim 12) of the second format are higher than that of the format associated with the source of the content.  The written description fails to describe this subject matter.
New claim 13 recite that the “superset reduces a latency in converting to the second formats for the plurality of viewer destinations.”  The written description does not provide support for this.  The only portion of the specification referring to latency reduction describes how the superset “reduces the latency involved in just-in-time decision making” but does not describe reducing latency in conversion to the second format.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the superset format" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 is also indefinite for reciting that “the superset format includes bit rates, resolutions, captions, encryption, device optimized format and ABR manifests.”  As described in the previous Office action, the scope of this language is not clear.  To overcome this issue, it is suggested that the claim be amended to recite “the variables or parameters include[[s]] bit rates, resolutions, captions, encryption, device optimized format and ABR manifests.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Simpson et al., US Pub No. 20170302982.

As to claim 1 Simpson discloses a method of delivering audiovisual content to a viewer, the method comprising:
a controller (Fig. 1: distribution section 1) obtaining content from a plurality of sources wherein the obtained content is a live programming stream in a format associated with the source of the content ([0029] – live content (a live programming stream) is received, inherently in “a format” that is associated with the source);
converting the content to an intermediate format by the controller ([0030], [0052]-[0054] – content is encoded into a plurality of versions and formatted into output formats for each of the plurality of distribution paths (ATSC OTA distribution, MVPD, broadband, etc – see [0029]).  These plurality of formats may be considered an “intermediate format” when this limitation is read in light of Applicant’s specification); 
storing the converted content ([0036] – content is cached);
determining a communication interface between the controller and a plurality of viewer destinations; and broadcasting the converted content over the air (OTA) to the a plurality of viewer destinations in a second format wherein the second format is associated with the determined communication OTA interface ([0060], [0063]-[0065] – when OTA delivery is determined, the appropriate format is selected and broadcast).

As to claim 2 Simpson discloses that the obtained content is one or more of a high resolution file, a high quality linear stream and an adaptive bit rate (ABR) stream ([0029] – content includes affiliate feeds and archive video files).

As to claim 3 Simpson discloses that the intermediate format is a superset of a plurality of variables or parameters needed for communicating content via a plurality of distribution mechanisms and communication paths ([0030], [0052]-[0054] – the encoded and formatted content includes a plurality of bitrates and quality levels, formatted in a plurality of appropriate formats for the available communication paths.  This is a superset of a plurality of variables).

As to claim 5 Simpson discloses that the interface includes at least one of ATSC 1.0 over the air (OTA), ATSC 3.0 linear broadcast, ATSC 3.0 non-real time file broadcast, unicast delivery and external over the top (OTP) ([0029]).

As to claim 6 Simpson discloses communicating with a delivery decision module; and obtaining delivery format from the module for the content being communicated to the viewer ([0052]-[0054] – BSMP 4 is a deliver decision module, and content is obtained in the determined format).

As to claim 7 see rejection of claim 1.

As to claim 8 Simpson discloses a receiver at each viewer destination for receiving the content and displaying the content to the viewer (Fig. 1 and its description).

As to claim 9 Simpson discloses a memory associated with the receiver for storing the received audiovisual content ([0036]).

As to claim 10 Simpson discloses a delivery decision matrix module configured to: communicate with a set top box (STB) associated with a viewer and receiving viewer information from the STB; and communicate a delivery format to the controller based on the received viewer information ([0064]-[0065] – the format and distribution channel of content is based on usage metrics from viewers devices including STBs).

As to claim 13 Simpson discloses that the superset reduces a latency in converting to the second formats for the plurality of viewer destinations ([0052] – encoding at a plurality of bitrates to “make higher or lower bit rate encodings available” reduces latency in converting to the appropriate bitrate when it is to be delivered).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of AAPA.

As to claim 4 Simpson discloses that the superset format includes bit rates, resolutions, device optimized format and ABR manifests ([0030], [0052]).
Simpson fails to disclose that the superset includes captions and encryption.  However, AAPA discloses that including versions of content with different captions and encryption was known (see Remarks failed 02/03/2021, Applicant’s failure to traverse the official notice from the Non-Final Rejection of 08/03/2020).  IT would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Simpson with these teachings, the rationale being to prepare a greater variety of content that may potentially be requested, thereby reducing response times across a plurality of scenarios.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson.

As to claims 11 and 12 Simpson fails to disclose that a bitrate and a resolution of the second format is higher than a bitrate and a resolution of the format associated with the source of the content.  However, official notice is taken that this was well known in the art at the time the invention was effectively filed.  For example, it was widely practiced for a content server to upscale content to higher bitrates and resolutions.  Therefore it would have been obvious to a skilled artisan to Modify Simpson to include this, the rationale being to improve display characteristics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/Primary Examiner, Art Unit 2423